Citation Nr: 0935447	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  08-11 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to an increased evaluation for diabetes mellitus, 
type II, with background diabetic retinopathy of the right 
eye, evaluated as 20 percent disabling.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel

INTRODUCTION

The Veteran had active service from August 1970 to March 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2007 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Fargo, 
North Dakota.  

In April 2009, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.  

In May 2009, the Veteran submitted additional written 
evidence with a written waiver of RO consideration, which was 
signed by the Veteran's accredited representative.


FINDINGS OF FACT

1.  The Veteran was placed on insulin in January 2007 for his 
service-connected diabetes mellitus type II.

2.  Throughout the rating period on appeal, the evidence of 
record does not demonstrate that the Veteran's diabetes 
mellitus type II requires any regulation of activities.


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 20 
percent for diabetes mellitus type II, with background 
diabetic retinopathy of the right eye, have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.119, Diagnostic Code 7913 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any 
one of the five elements of a "service connection" claim, 
to include an increased rating claim.  

In the present case, VA correspondence, dated in February 
2007, informed the Veteran of what evidence was required to 
substantiate the claim, and of his and VA's respective duties 
for obtaining evidence.  In addition, the correspondence 
informed the Veteran of the requirements for determining a 
disability rating and effective date in accordance with the 
Court's decision in Dingess/Hartman.  

In addition, in the present case, the claimant demonstrated 
actual knowledge of what was needed to establish the 
increased rating claim.  The November 2007 Statement of the 
Case set forth the relevant diagnostic codes for the 
disability at issue and provided all possible ratings under 
the applicable diagnostic codes.  In his Notice of 
Disagreement, dated in June 2007, his VA Form 9, dated in 
April 2008, and at the April 2009 videoconference Board 
Hearing, the Veteran averred that his service-connected 
diabetes required him to use insulin.  He further averred 
that his use of insulin prevented him, under federal law, 
from maintaining his commercial driver's license.  The 
Veteran noted that he was a professional truck driver and the 
law's prohibition against truck driver's use of insulin thus 
prevented him from earning a living.  The evidence of record 
also contains two Decision Review Officer (DRO) informal 
conference reports, and private medical correspondence from 
Dr. J.P., which note the alleged affect of the Veteran's 
disability on his employment and "regulation of 
activities".  The Veteran also testified regarding the 
effects that his diabetes has on him in cold weather, when 
injured, and with his marital relations.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board 
finds the VCAA notice requirements have been met in this 
case.

Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records (STRs), "first 
responder" statements, private medical correspondence, and 
VA treatment and examination reports.  Additionally, the 
claims file contains the Veteran's statements in support of 
his claim, to include his testimony at an April 2009 
videoconference Board Hearing.  The Board has carefully 
reviewed his statements and the medical evidence, and 
concludes that there has been no identification of further 
available evidence not already of record. 

A VA examination with respect to the issue on appeal was 
obtained in March 2007.  38 C.F.R. § 3.159(c) (4).  To that 
end, when VA undertakes to provide a VA examination or obtain 
a VA opinion, it must ensure that the examination or opinion 
is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  As noted below, the Board finds that the VA opinion 
obtained in this case is more than adequate, as it is 
predicated on a full reading of the Veteran's VA medical 
records and an examination of the Veteran.  The report of the 
examination contained findings necessary to evaluate the 
disability under the applicable diagnostic code rating 
criteria.

Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issue on appeal has been met.  38 C.F.R. § 3.159(c) 
(4).  

Legal criteria

Ratings in General

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a Veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  Id. § 4.1.  Nevertheless, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Staged ratings are appropriate for an increased-rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  

Rating Diabetes Mellitus

Under DC 7913, a 20 percent evaluation is warranted for 
diabetes mellitus requiring insulin and restricted diet or an 
oral hypoglycemic agent and restricted diet.  A 40 percent 
evaluation is warranted for diabetes requiring insulin, 
restricted diet, and regulation of activities.  A 60 percent 
evaluation is warranted for diabetes mellitus requiring 
insulin, restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if evaluated separately.  Diabetes 
mellitus requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated, warrants a 100 percent 
evaluation.  See 38 C.F.R. § 4.119 (2008).

Complications of diabetes mellitus are to be evaluated 
separately unless they are part of the criteria used to 
support a 100 percent rating. Noncompensable complications 
are considered part of the diabetic process under DC 7913. 
Note 1 following 38 C.F.R. § 4.119 (2008).

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.

The Veteran's diabetes mellitus has been rated under DC 7913, 
38 C.F.R. § 4.119 (2008).  By a rating decision in April 
2002, service connection was established for diabetes 
mellitus, type II and a 20 percent rating was assigned 
effective July 9, 2001.  In August 2003, the Veteran's 
effective date was changed to May 8, 2001 pursuant to the 
United States Court of Appeals for the Federal Circuit 
decision in Liesegang v. Secretary of Veterans Affairs, 312 
F.3d 1368 (Fed. Cir. 2002)

In January 2007 the Veteran requested an increased rating for 
his service-connected diabetes mellitus, type II, based on an 
alleged regulation of activities as a result of his use of 
insulin.  The Veteran avers that he is entitled to a 40 
percent evaluation.  

As the Veteran's claim was received by VA in January 2007, 
the rating period on appeal is from January 2006, one year 
prior to the date of receipt of the increased rating claim.  
38 C.F.R. § 3.400(o)(2) (2008).  However, in accordance with 
38 C.F.R. §§ 4.1 and 4.2 (2008) and Schafrath v. Derwinski, 1 
Vet.App. 589 (1991), the history of the disability is for 
consideration in rating a disability.

A 40 percent evaluation is warranted for diabetes requiring 
insulin, restricted diet, and regulation of activities.  A 
March 2007 VA examination report reflects that the Veteran, 
who had previously been on oral medication, was put on 
insulin in January 2007 and is insulin dependent.  Although 
the evidence of record does not specifically state that the 
Veteran was on a restricted diet, there are ample reports 
reflecting that he discussed his diet with medical providers 
and was encouraged to work on his diet.  Therefore, the sole 
issue for consideration is whether the Veteran's service-
connected diabetes mellitus requires the regulation of the 
Veteran's activities.  The Board finds, for the reasons noted 
below, that it does not, and an evaluation higher than 20 
percent is not warranted.  

The evidence of record reflects that the Veteran had a 
commercial driving license and is, or was, self employed as 
the owner of an excavation, construction, and gravel hauling 
business.  (See statement dated in January 2007, December 
2008 VA mental health consult report, and testimony at April 
2009 Board hearing (Transcript at page 4).)  A May 2008 VA 
mental heath social work note indicates that the Veteran 
reported that he has been a truck driver all of his adult 
life.  

The Veteran resides in North Dakota, a state which requires 
all commercial drivers to meet the federal commercial medical 
requirements in 49 C. F.R. § 391.  49 C.F.R. § 391 states 
that a person is physically qualified to drive a commercial 
motor vehicle if that person has no established medical 
history or clinical diagnosis of diabetes mellitus currently 
requiring insulin for control.  49 C.F.R. § 391.41 (b)(3). 
The Federal Diabetes Exemption Program allows applicants, who 
have completed the necessary paperwork and passed medical 
evaluations, to be exempt from the above disqualification.  
68 Fed. Reg. 52441 (Sept. 3, 2003) amended by 70 Fed. Reg. 
67777 (Nov. 8, 2005).  

The Veteran avers that because he requires insulin to control 
his diabetes, he is not authorized to have a commercial 
driver's license.  Therefore, he avers, his activities have 
been regulated.   

Regulation of activities is defined in the regulations as any 
requirement to avoid strenuous occupational and recreational 
activities.  It does not include the fact that the Veteran 
cannot obtain a commercial driver's license (CDL).  The Board 
finds that the state and federal license regulations which 
disqualify the Veteran from having a commercial drivers 
license do not constitute a "regulation of activities" of 
the Veteran within the meaning of DC 7913 because there is no 
credible medical evidence that imposed any restrictions on 
the Veteran's own personal activities.  The restrictions 
placed on his driving are based solely on his status as an 
insulin user, and not based on his particular symptoms.  See 
Camacho v. Nicholson, 21 Vet. App. 360 (2007) (the regulatory 
history for DC 7913 supports the view that, in order to 
entitle a claimant to a disability rating greater than 20 
percent, it must be shown that a regulation of these 
activities is medically necessary).  

In a letter, dated in December 2007, Dr. J.P. writes, 

the patient has earned a livelihood as a truck 
driver both in and out of North Dakota, and the 
requirement of insulin to control his diabetes 
has made him patently ineligible to drive truck 
(sic).  It is department of transportation 
regulations that insulin automatically 
disqualifies a person from having a commercial 
driver's license.  This disqualification has 
quite obviously made it impossible for [the 
Veteran] to continue his current livelihood.  . 
. .  I do feel that the addition of insulin to 
his regimen has interfered with his ability to 
carry on his usual and primary means of earning 
a livelihood and would hope that the VA would 
understand this.

As is true with any piece of evidence, the credibility and 
weight to be attached to these opinions are within the 
province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993).  The Board finds Dr. J. P.'s opinion to 
have no probative weight.  The evidence of record does not 
reflect that Dr. J.P. examined the Veteran or reviewed his 
claims file or medical records.  The Veteran testified at the 
April 2009 videoconfernce Board Hearing that he has not seen 
a private doctor on a regular basis for his diabetes, which 
he has treated through VA.  A medical opinion is inadequate 
if it is not based on consideration of prior medical history 
and examinations.  Moreover, a mere conclusion by a medical 
doctor is insufficient to allow the Board to make an informed 
evaluation of whether direct service connection is warranted.  
See Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Dr. J.P.'s 
opinion appears to be merely a recitation of the facts and 
law as the Veteran has reported them.  Furthermore, it 
provides no evidence that the Veteran's diabetes mellitus 
physically requires him to regulate his activities.  To the 
contrary, it reflects the opinion that the Veteran is barred 
from obtaining a CDL based solely on his status as an insulin 
user, without regard to his individual symptoms.

The competent credible medical evidence of record does not 
indicate that any medical provider has stated that the 
Veteran should not drive for medical purposes.  None of the 
medical evidence of record reflects that the Veteran's own 
personal activities are restricted due to diabetes mellitus.  
To the contrary, the record reflects numerous instances where 
medical providers recommended that the Veteran exercise.  
(See VA records dated in January 2007, March 15, 2007, 
December 2007, January 2008, March 2008, April 2008, August 
2008, and December 2008).  In addition, the March 2007 VA 
examination report reflects that the Veteran reported that 
his activities are not restricted as a result of diabetes.  

In sum, the Veteran's disqualification of obtaining a CDL is 
not based on a medical assessment of his individual 
circumstances and symptoms of type II diabetes mellitus; and 
therefore, does not serve as competent medical evidence 
concerning the severity of the Veteran's disability.  
Accordingly, the fact that the Veteran cannot obtain a CDL 
due to his insulin dependence does not meet the requirement 
of DC 7913 that he avoid strenuous activities.  As there is 
no medical evidence that the Veteran's activities are 
medically regulated, a rating in excess of 20 percent is not 
warranted.  

The Board has considered whether the evidence demonstrates 
entitlement to a higher evaluation based on all applicable 
criteria.  However, the Board concludes that the evidence of 
record does not demonstrate a disability picture that more 
closely approximates a 60 percent or 100 percent evaluation.  
In this regard, there is no indication that he has 
experienced episodes of ketoacidosis or hypoglycemic 
reactions necessitating hospitalization or twice a month 
visits to a diabetic care provider.  To the contrary, the 
March 2007 VA examination report reflects no reported 
episodes of hypoglycemic reactions or ketoacidosis, and that 
the Veteran sees his diabetic care provider approximately 
every two months, although he keeps in touch weekly by phone 
or email.  Two first responder statements, dated in March and 
April 2009, reflect that the Veteran sought medical attention 
for reactions to high blood sugar levels, but did not require 
hospitalization.

The Board has also considered whether a separate evaluation 
for any compensable complication of the Veteran's service-
connected diabetes is warranted pursuant to Note (1) 
following Diagnostic Code 7913.  After reviewing the record, 
the Board finds that no separate compensable evaluations are 
warranted. 

The January 2007 VA examination report reflects that the 
Veteran had no symptoms of diabetes, other than blood glucose 
levels.  It was noted that the Veteran indicated that there 
are times that he apparently notes "sand in his shoes" when 
there is actually none; however the report reflects that 
there was no peripheral neuropathy.  

A December 2006 VA examination notes background diabetic 
retinopathy of the right eye.  The Veteran testified at the 
April 2009 videoconference Board Hearing that his eyesight 
prescription has increased "just a bit" in the last five 
years.  A December 2007 VA administrative note reflects an 
optional spectacle prescription change.  There is, however, 
no clinical evidence of record establishing a worsening of 
the Veteran's diabetic retinopathy, or that he has a diabetic 
eye manifestation which results in a compensable visual 
impairment.  Thus there is no indication that a separate 
compensable rating or ratings for eye manifestations is 
warranted under 38 C.F.R. § 4.84a or any other potentially 
applicable criteria for eye disorders.

As far as other complications, the Veteran testified that he 
has not been intimate with his wife in the past two years due 
to his diabetes.  A June 2007 VA primary care attending note 
reflects that the Veteran complained of impotence, and was 
informed about appropriate medication.  The Board 
acknowledges the Veteran's contentions that he has erectile 
dysfunction.  In this case, however, there has been no 
clinical demonstration of erectile dysfunction to a 
compensable degree due to diabetes mellitus.  38 C.F.R. 
§ 4.115b, Diagnostic Code 7522 (2008).

The Board has also considered whether the Veteran's claim 
should be referred for consideration of an extraschedular 
evaluation, and has concluded that no such referral is 
warranted.  While the Board sympathizes with the Veteran's 
employment situation, the evidence of record simply does not 
establish that he is unable to obtain meaningful employment 
due to his diabetes mellitus.  May 2007 electronic mail from 
the Veteran to his diabetic educator indicates that the 
Veteran had started a "big job" with long hours.  A May 
2008 mental health social worker note reflects that the 
Veteran was working with vocational rehabilitation for 
retraining.  With regard to hospitalization, the record does 
not show that the Veteran has been hospitalized for problems 
with his diabetes mellitus and there is nothing in the record 
to suggest that his disability picture is so exceptional or 
unusual as to render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(2008).  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).


ORDER

Entitlement to an increased evaluation for diabetes mellitus, 
type II, with background diabetic retinopathy of the right 
eye, evaluated as 20 percent disabling, is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


